Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/25/2022 has been entered. The prior 112(d) rejection has been overcome by amendment and is withdrawn.  The prior grounds of rejection are maintained. 

Status of Claims
Claim 3 has been amended. Claims 1-3 remain pending in the current application with claim 1 being the independent claim. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al. (JP-2001049399-A, see machine translation unless otherwise noted, hereinafter Uehara), and further in view of Lee et al. (KR-20030013806-A, see machine translation unless otherwise noted, hereinafter Lee).
 claim 1, Uehara teaches a high-hardness martensitic stainless steel suitable for use in applications that require both excellent corrosion resistance and high hardness ([0001]).  
Uehara further teaches a broad composition range comprising invention, in terms of weight%, C: more than 0.40% and 0.60% or less, Si: 2.0% or less, Mn: 2.0% or less, Cr: 11.0 to 18.0%, Mo or two types of Mo and W contain more than 1.0% and 3.0% or less at Mo + 1 / 2W, N: 0.04 to 0.25%, and Ni : 0.1 to 2.5% and Cu: 0.1 to 3.0%, the relationship between Ni and Cu is within the range satisfying equation Ni/Cu >0.2 ([0008]), impurity elements P and S are preferably low ([0021]), Cu range is 0.1 to 2.0% ([0016]), 0.10% or less ([0011]), with V, Ti and Nb at most 0.25% ([0018]), and the balance is substantially composed of Fe ([0008]).
 The broad range of Uehara overlaps the claimed ranges of C, Ni, P, S, Cu, and Fe and inevitable impurities; and encompasses the claimed ranges of Si, Mn, Cr, Mo, W, N, B, Al, Ti, Nb, and V.
 The composition range of instant claim 1 and broad range composition of Uehara are summarized in the table below. 
 
Instant Claim 1 (wt.%)
Uehara Broad Range (wt.%)
C
 0.35 - 0.50
0.4-0.6
Si
 0.20 - 0.40
<2
Mn
0.2 - 0.4
<2
Ni
 0.05< 0.25
0.1-2.5
Cr
15.0 - 17.0
11.0-18.0
Mo
2.0 -3.0
1.0-3.0
W
0.1 - 0.3
<1.0
N
0.15 - 0.20
0.04-0.25
B
0.001 - 0.003
 0.10 or less
Fe and inevitable impurities 
 Balance 
 Balance

 
 
P
< 0.025
preferably low
S
< 0.005
preferably low
Cu
< 0.1
0.1-2.0
Al
< 0.05
 0.10% or less
Ti
< 0.02
< 0.25
Nb
< 0.02
< 0.25
V
< 0.15
< 0.25
O
0.003 or less and more than 0
 ---
H
0.001 or less and more than 0
 ---


Uehara is silent on amounts of O or H in the steel. 
Lee teaches a martensitic stainless steel with improved corrosion resistance and strength (Section: Background-Art; ¶1, pg. 2). Lee further teaches in the case of oxygen and hydrogen which causes brittleness, the limit of O and H is set to be 0.01% by weight or less which can be easily managed in the current steelmaking process (Section: Tech-Solution; Sub-Section: 10. Phosphorus (P), sulfur (S), oxygen (O), hydrogen (H); ¶1, pg. 6). This range of O and H encompasses the claimed range. 
It would be obvious to one of ordinary skill in the art at the date of filing to minimize the O and H content of the martensitic stainless steel of Uehara since Lee teaches that O and H cause brittleness and that the O and H can be easily managed by current steelmaking processes. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 

During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  In the instant case, said limitation does not define any structure in the claim further than what is required by other limitations.  Applicant is directed to MPEP 2111.02.  
Regarding claim 3, Uehara modified by Lee teaches 0.01% by weight or less of H (Section: Tech-Solution; Sub-Section: 10. Phosphorus (P), sulfur (S), oxygen (O), hydrogen (H); ¶1, pg. 6) which encompasses the claimed range.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uehara and Lee as applied to claim 1 above, and further in view of Oishi et al. (JP-2008038167-A, see machine translation version unless noted, hereinafter Oishi).
Regarding claim 2, Uehara teaches a high-hardness martensitic stainless steel for use in applications that require both excellent corrosion resistance and high hardness ([0001]). However, Uehara are silent on using martensitic stainless steel as a fuel injection member. 
.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US-20100054649-A1, hereinafter Yamada), further in view of Hamano et al. (US-20050271541-A1, hereinafter Hamano) and Lee. 
Regarding claim 1, Yamada teaches a high-strength martensitic stainless steel which has excellent corrosion resistance, superior cold workability and hot workability, and has high levels of strength ([0003]). 
Yamada further teaches a broad range composition comprising by weight of 0.35 to 0.45% of C, not more than 0.2% of Si, not more than 0.3% of Mn, not more than 0.02% of P, not more than 0.02% of S, 15 to 17% of Cr, 1.5 to 2.5% of Mo, 0.001 to 0.003% of B, 0.15 to 0.25% of N, 0.1 to 0.2% W, and the balance is Fe and unavoidable impurities ([0010]-[0011]).
Yamada further teaches that Ni and Cu can be added to the alloy as long as the amounts added do not increase the retained austenite by 10% or more ([0063]). 
A summary of the ranges as taught by Yamada and instant claim 1 are presented in the table below.

Instant Claim 1 (wt.%)
Yamada Broad Alloy (wt.%)
C
 0.35 - 0.50
0.35 - 0.45

 0.20 - 0.40
0.2 or less
Mn
 0.2 - 0.4
0.3 or less
Ni
0.05 < 0.25
---
Cr
15.0 - 17.0
15 to 17
Mo
 2.0 - 3.0
1.5 to 2.5
W
 0.1 - 0.3
0.1 to 0.2
N
 0.15 - 0.20
0.15 - 0.25
B
 0.001 - 0.003
0.001 - 0.003
Fe and inevitable impurities 
 Balance 
 Balance
Impurities: 
 
 
P
< 0.025
0.02 or less
S
< 0.005
0.02 or less
Cu
< 0.1
---
Al
< 0.05
---
Ti
< 0.02
---
Nb
< 0.02
---
V
< 0.15
---
O
0.003 or less and more than 0
---
H
0.001 or less and more than 0
---


The broad range of Yamada overlaps the claimed ranges of Si, Mn, Mo, and Fe and inevitable impurities; is within the claimed ranges of C, W, and P; has the same ranges of Cr and B; and encompasses the claimed ranges of N and S.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
However, Yamada does not specify an amount of nickel that can be added. Hamano teaches a high-hardness martensitic stainless steel excellent in corrosion resistance ([0003]). Hamano further teaches adding 0.05-3.0 wt.% nickel as a potent austenite stabilizing element for suppressing nitrogen blow, and for improvements in the corrosion resistance and toughness ([0018]). 

Yamada is silent on amounts of O or H in the steel. 
Hamano teaches O is preferably suppressed to a lower level because it allows a large amount of oxide to remain in the steel, to thereby extremely degrade the corrosion resistance and toughness and that the amount of addition is therefore limited to 0.020% or less ([0024]).
Lee teaches a martensitic stainless steel with improved corrosion resistance and strength (Section: Background-Art; ¶1, pg. 2). Lee further teaches in the case of oxygen and hydrogen which causes brittleness, the limit of O and H is set to be 0.01% by weight or less which can be easily managed in the current steelmaking process (Section: Tech-Solution; Sub-Section: 10. Phosphorus (P), sulfur (S), oxygen (O), hydrogen (H); ¶1, pg. 6). This range of O and H encompasses the claimed range. 
It would be obvious to one of ordinary skill in the art at the date of filing to minimize the O and H content of the martensitic stainless steel of Uehara since Lee teaches that O and H cause brittleness and that the O and H can be easily managed by current steelmaking 
Regarding the preamble “for a fuel injection member” is intended use. The intended use of the instantly claimed martensitic stainless steel is noted, however, the intended use does not patentably distinguish said claimed martensitic stainless steel over the prior art.
Regarding claim 3, Yamada modified by Lee teaches 0.01% by weight or less of H (Section: Tech-Solution; Sub-Section: 10. Phosphorus (P), sulfur (S), oxygen (O), hydrogen (H); ¶1, pg. 6) which encompasses the claimed range.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Lee and Hamano as applied to claim 1 above, and further in view of Oishi.
Regarding claim 2, Yamada teach high-hardness martensitic stainless steel for use in applications that require both high hardness and wear resistance ([0005]). Hamano teach martensitic stainless steel for use in applications that require corrosion resistance, hardness and wear resistance ([0005]). However, both Yamada and Hamano are silent on using martensitic stainless steel as a fuel injection member.
	Oishi discloses that martensitic stainless steel has high strength and high corrosion resistance ([0005], lines 75-76) and can be used in fuel injection members ([0001]). Note that a modified Yamada martensitic stainless steel would be expected to possess hardness, and improved corrosion resistance and toughness.  Therefore, it would have been obvious to one of .

Response to Arguments
Applicant's arguments filed on 01/25/2022, for rejection under 35 USC§ 103 as being unpatentable over Uehara and Lee; over Uehara, Lee and Oishi; over Yamada and Lee; and over Yamada, Lee and Oishi have been fully considered but they are not persuasive.

The following sections are in response to particular arguments of the 35 USC§ 103 rejection filed in the remarks: 
For the arguments over Uehara and Lee; and Over Yamada and Hamano and Lee: regarding O and H content. 
“Lee teaches that any amount lower than 0.01 % is sufficient, but failed to recognize how to control the amount of hydrogen or oxygen to levels much lower than 0.01%, and the technical effects that can be achieved therein. Since Lee only teaches that the amount of hydrogen and oxygen is set to the limit of 1% by weight or less, which is an amount that can be easily managed, this means that Lee itself admi
“Applicant believes that it is difficult to control the hydrogen content to a level that is equal to or lower than the claimed range. Therefore, a problem of the present invention of curtailment of hydrogen embrittlement is not recognized by the cited references.”

In response, Lee teaches that oxygen and hydrogen causes brittleness, the limit of O and H is set to be 0.01% by weight or less which can be easily managed in the current steelmaking 
One of ordinary skill in the art would understand from Lee that lower levels of O and H would equate to less brittleness, and would strive to manufacture steel not just at the max limit of 0.01 wt.% as set by Lee for O and H, but to also by best practice processing lower the level of H and O to the claimed range of 0.003% or less and more than 0% of O, and 0.001% or less and more than 0% which is encompassed by the range of Lee.
 
“The claimed levels of 0.001 % or less of hydrogen and 0.003 % or less of oxygen can also achieve unexpected effects over the levels taught by Lee, whereby it is possible to more reliably minimize an influence (e.g. decreases corrosion resistance, fatigue properties, hot workability) exerted by 0 impurities, and more reliably minimize an influence (e.g. hydrogen embrittlement by segregating in microdefects such as dislocations, grain boundaries, precipitated substances) exerted by H of impurities.”

In response, Examiner notes that the cited examples do not provide sufficient evidence to demonstrate criticality of composition nor process. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02. “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.” See MPEP §716.02(d).
In the current instants, the mere statement that unexpected effects occur in the claimed ranges of O and H over the broader prior art ranges does not provide sufficient evidence. Furthermore, the one instant specification example steel No.1 ([Table 1]) compared to the one 
Furthermore from the teachings of Lee, one of ordinary skill would seek to minimize the H and O content in the claimed range of Lee of 0.1 wt.% or less for H and O (Section: Tech-Solution; Sub-Section: 10. Phosphorus (P), sulfur (S), oxygen (O), hydrogen (H); ¶1, pg. 6) to minimize brittleness. 

For the argument over Uehara and Lee: 
	“in all the embodiments of Uehara, it failed to teach a specific stainless steel that satisfy the alloy composition range of the claimed invention” and “As relatively known in the field of alloy compositions, even if the content of alloy is different by only one single composition, the overall characteristic would be different. In5 the technical field, it is also well-known that the entire combination of alloy elements having the designated contents should be evaluated together, and cannot be taken separately by combining different embodiments together.”

In response, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP §2123 (I). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP §2123 (II).
 In this case, even though the specific stainless steels do not satisfy the alloy composition range of the claimed invention, the broad ranges do overlap the claimed ranges. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A.M.C./Examiner, Art Unit 1734   

                                                                                                                                                                                                     /CHRISTOPHER S KESSLER/Examiner, Art Unit 1734